Exhibit 5 December 22, 2008 Cover-All Technologies Inc. 55 Lane Road, Suite 300 Fairfield, New Jersey 07004 Re: Registration Statement on Form S-1 Ladies and Gentlemen: We have acted as counsel to Cover-All Technologies Inc., a Delaware corporation (the “Company”), in connection with the registration by the Company of 9,876,584 shares of common stock, par value $0.01 per share (the “Shares”), including 100,000 shares of common stock issuable upon the exercise of outstanding warrants (the “Warrant Shares”), under the Securities Act of 1933, as amended (the “Securities Act”), on a Registration Statement on Form S-1, filed with the Securities and Exchange Commission (the “Commission”) on
